In disposing of the case on the original consideration, the writer overlooked the fact that the defendant did not plead the statute of nonclaim and limitation to the complainant's claim of damages for the land taken in "Lot 1, Block 5, Oakwood Land Company's Survey," but limited said plea to damages by way of injury to the lands not taken, and damages to the whole property in consequence of broadening the surface water sewer canal and for land taken in that project.
As to the damages for land taken in said lot 1, the defendant conceded its liability and offered to pay reasonable compensation which the circuit court fixed at "$800.00 together with interest thereon from October 15, 1931."
The rehearing is therefore granted, the decree dismissing complainant's bill is set aside and held for naught, and a decree now entered correcting the decree of the circuit court limiting complainant's damages to the recovery of said $800 and interest, and, as corrected, the decree is affirmed. The appellee will pay the costs of this appeal in this court and the cost of the appeal incurred in the circuit court.
Corrected and affirmed.
ANDERSON, C. J., and THOMAS and KNIGHT, JJ., concur.